

117 HR 4610 IH: To establish an expansion awards pilot program as a part of the Hollings Manufacturing Extension Partnership, and for other purposes.
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4610IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Ms. Stevens (for herself and Mr. Meijer) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo establish an expansion awards pilot program as a part of the Hollings Manufacturing Extension Partnership, and for other purposes.1.Establishment of expansion awards pilot program as a part of the Hollings Manufacturing Extension PartnershipThe National Institute of Standards and Technology Act (15 U.S.C. 271 et seq.) is amended by inserting after section 25A (15 U.S.C. 278k–1) the following:25B.Expansion awards pilot program(a)DefinitionsThe terms used in this section have the meanings given the terms in section 25.(b)EstablishmentThe Director shall establish as a part of the Hollings Manufacturing Extension Partnership a pilot program of expansion awards among participants described in subsection (c) of this section for the purposes described in subsection (e) of this section.(c)ParticipantsParticipants receiving awards under this section shall be Centers, or a consortium of Centers.(d)Award amountsSubject to the availability of appropriations, an award for a recipient under this section shall be in an amount equal to the sum of the following:(1)Such amount as the Director considers appropriate as a minimum base funding level for each award under this section.(2)Such additional amount as the Director considers in proportion to the manufacturing density of the region of the recipient.(3)Such supplemental amounts as the Director considers appropriate.(e)Purpose of awardsAn award under this section shall be made for one or more of the following purposes:(1)To provide coordinating services on employee engagement, including employee ownership and workforce training, including connecting manufacturers with career and technical education entities, institutions of higher education (including community colleges), workforce development boards, labor organizations, and nonprofit job training providers to develop and support training and job placement services, including apprenticeship and online learning platforms, for new and incumbent workers, programming to prevent job losses when adopting new technologies and processes, and development of employee ownership practices.(2)To provide services to improve the resiliency of domestic supply chains and to mitigate vulnerabilities to cyberattacks, including helping to offset the cost of cybersecurity projects for small manufacturers.(3)To expand advanced technology services to small- and medium-sized manufacturers, which may include—(A)developing technology demonstration laboratories;(B)services for the adoption of advanced technologies, including smart manufacturing technologies and practices; and(C)establishing partnerships, for the development, demonstration, and deployment of advanced technologies, with—(i)national laboratories (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801));(ii)Federal laboratories;(iii)Manufacturing USA institutes (as described in section 34(d)); and(iv)institutions of higher education.(4)To build capabilities across the Hollings Manufacturing Extension Partnership for domestic supply chain resiliency and optimization, including—(A)assessment of domestic manufacturing capabilities, expanded capacity for researching and deploying information on supply chain risk, hidden costs of reliance on offshore suppliers, redesigning products and processes to encourage reshoring, and other relevant topics; and(B)expanded services to provide industry-wide support that assists United States manufacturers with reshoring manufacturing to strengthen the resiliency of domestic supply chains, including in critical technology areas and foundational manufacturing capabilities that are key to domestic manufacturing competitiveness and resiliency, including forming, casting, machining, joining, surface treatment, and tooling.(f)ReimbursementThe Director may reimburse Centers for costs incurred by the Centers under this section.(g)ApplicationsApplications for awards under this section shall be submitted in such manner, at such time, and containing such information as the Director shall require in consultation with the Manufacturing Extension Partnership Advisory Board.(h)Selection(1)Reviewed and merit-basedThe Director shall ensure that awards under this section are reviewed and merit-based.(2)Geographic diversityThe Director shall endeavor to have broad geographic diversity among selected proposals.(3)CriteriaThe Director shall select applications consistent with the purposes identified pursuant to subsection (e) to receive awards that the Director determines will achieve one or more of the following:(A)Improvement of the competitiveness of industries in the region in which the Center or Centers are located.(B)Creation of jobs or training of newly hired employees.(C)Promotion of the transfer and commercialization of research and technology from institutions of higher education, national laboratories, or other federally funded research programs, and nonprofit research institutes.(D)Recruitment of a diverse manufacturing workforce, including through outreach to underrepresented populations, including individuals identified in section 33 or section 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a, 1885b).(E)Any other result the Director determines will advance the objective set forth in sections 25(c) or 26.(i)Program contributionRecipients of awards under this section shall not be required to provide a matching contribution.(j)Global marketplace projectsIn making an award under this section, the Director, in consultation with the Manufacturing Extension Partnership Advisory Board and the Secretary, may take into consideration whether an application has significant potential for enhancing the competitiveness of small and medium-sized United States manufacturers in the global marketplace.(k)DurationThe Director shall ensure that the duration of an award under this section is aligned and consistent with a Center’s cooperative agreement established in section 25(e).(l)ReportAfter the completion of the pilot program under subsection (b) and not later than October 1, 2024, the Director shall submit to Congress a report that includes—(1)a summary description of what activities were funded and the measurable outcomes of such activities;(2)a description of which types of activities under paragraph (1) could be integrated into, and supported under, the program under section 25;(3)a description of which types of activities under paragraph (1) could be integrated into, and supported under, the competitive awards program under section 25A; and(4)a recommendation, supported by a clear explanation, as to whether the pilot program should be continued.(m)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program under this section $260,000,000 for each of fiscal years 2022 through 2024..